PER CURIAM.
This disciplinary proceeding is before us on complaint of The Florida Bar, respondent’s conditional guilty plea and the uncontested report of the referee. We have jurisdiction. Art. V, § 15, Fla. Const.
Respondent was arrested in May 1985 and charged with possession of small quantities of cocaine and marijuana. In August, the marijuana possession charge was nolle prossed and respondent pled nolo con-tendere to the cocaine possession charge. Adjudication of guilt was withheld and respondent was placed on three years probation.
Respondent then informed the Florida Bar of the charges and their disposition. Respondent tendered a conditional plea admitting that his actions constituted a violation of article XI, Rule 11.02(8) of the Integration Rule (proscribing commission by a lawyer of any act contrary to good morals), and of Disciplinary Rule 1-102(A)(3) (prohibiting an attorney from engaging in illegal conduct involving moral turpitude). The referee recommended that respondent be found guilty of these violations. The referee further recommended, in light of respondent’s lack of prior criminal or disciplinary history and the responsible manner in which respondent fulfilled his duty in reporting his misconduct to the Bar, that respondent be suspended from the practice of law for sixty days, and bear the costs of the disciplinary proceedings.
We approve the report of the referee and adopt his recommendations. Accordingly, it is the judgment of the Court that respondent be suspended from the practice of law in the State of Florida for sixty days. This suspension shall become effective thirty days from the release of this opinion. Judgment is entered against respondent for costs in the amount of $150 for which sum let execution issue.
It is so ordered.
ADKINS, Acting C.J., and OVERTON, EHRLICH, SHAW and BARKETT, JJ., concur.